Citation Nr: 1218263	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-38 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension.

2.  Entitlement to a compensable evaluation for allergic rhinitis status post septoplasty and turbinate reduction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to September 2005, and had six years of prior active duty service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  In May 2008, the Veteran testified at a Regional Office Hearing before a Decision Review Officer.  A transcript of that hearing is of record.

The issue of entitlement to a compensable evaluation for allergic rhinitis status post septoplasty and turbinate reduction is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension requires continuous medication for control, but is manifest by a history of diastolic pressure predominantly under 100.


CONCLUSION OF LAW

The criteria for compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.104, Diagnostic Code 7101 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal with respect to the issue for a compensable evaluation for hypertension, since this appellate issue is a downstream issue from that of service connection (for which it is shown that a July 2005 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003. 

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claim on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in letters dated in March 2006.  

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim.  In terms of obtaining treatment records, VA has requested and obtained the Veteran's VA treatment records.  The appellant was additionally provided with the opportunity to attend a Board hearing which he initially requested, but later changed his request to a Regional Office Hearing before a Decision Review Officer.  The hearing took place in May 2008.  In terms of affording the appellant a VA examination, the appellant was afforded a VA general examination in August 2005.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this examination report (along with the VA outpatient records on file) contain sufficient findings with which to properly evaluate the appellant's pending claim with respect to his hypertension and is thus deemed adequate for rating purposes. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These records include the appellant's pertinent medical history and pertinent findings.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim being decided herein and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Facts

In August 2005 the Veteran underwent a VA general examination and reported that he was working at that time as a machinist mate.  He also reported that he was diagnosed as having hypertension in 2001 and began treatment with medication at that time.  He denied a history of myocardial infarct, stroke, renal failure, or claudication.  The examination report notes that the Veteran had been taking Sudafed daily for 15 years and was aware that this may contribute to blood pressure elevation.  Blood pressure readings at that time were as follows:  152 (systolic)/86(diastolic) (sitting), 147/99 (supine), 136/86 (upright).  The Veteran was diagnosed as having hypertension, likely exacerbated by daily treatment with pseudoephedrine.  It was also noted was that serum creatinine 1.0 and electrocardiogram demonstrated sinus bradycardia.  

A December 2005 VA outpatient record shows a diagnosis of hypertension.  It also shows that, according to the Veteran, his blood pressure reading was usually 120/80, but was elevated to 147/95 at that time.  The examiner reported that the Veteran's level or anxiety/frustration may have been elevated due to circumstances involving his appointment that day.  The examiner also recommended that the Veteran continue hypertension treatment, and that his medication be switched from Fosinopril to Benzapril.  He further recommended that the Veteran follow his blood pressure at home so that at his next visit this could be reviewed and his medication changed accordingly.  The Veteran was noted at that time to be employed as a pump station operator.

A VA outpatient record from the hypertension clinic, dated in May 2006, shows that the Veteran presented for a blood pressure check.  The Veteran reported an incident when he experienced chest pain and shortness of breath for approximately five hours due to a stressful event with a co-worker.  He said that he felt better after taking his prescribed hctz /lisinopril.  Blood pressure readings at that time were as follows:  129/85; 142/90; 147/90; 147/92; 141/90.  The Veteran reported that his lowest reading at home was 118/86 and his highest was 129/85.  He was instructed to change from his current medication to benazepril, 10 milligrams.  

A September 2006 VA outpatient record contains a blood pressure reading of 136/99 and notes that the Veteran's blood pressure was usually adequately controlled.  It further notes that no medication changes were indicated at that time.  Vital signs noted on additional VA outpatient records from September 2006 to August 2007 contain blood pressures readings and dates of readings (in parenthesis) as follows:  145/110 (1/07); 143/90 (2/07); 154/99 (3/07); 154/99 (4/07); 113/82 (6/07) and 126/89, 109/75 (8/07).  The record in August 2007 shows that the Veteran was taking benazepril, 40 mg., daily for hypertension.

At a hearing before a Decision Review Officer in May 2008, the Veteran testified that he was taking benazepril and HCL (hydrochlorothiazide) every day to control his hypertension.  The Veteran said that his highest blood pressure reading was earlier that month when he was seen in the emergency room.  He said it was 147/107, but also noted that he had not taken his blood pressure medication the night before.  He estimated that his typical blood pressure reading with medication was 139/98.  He said he found out he had high blood pressure while aboard the USS Boxer in 2003 when it was 140/100 or 104.  He said he was told his high blood pressure had been masked because he was so active.  He said he sometimes feels tightness in his chest at work or his heart palpitates fast, but denied losing any time from work to date.  

A VA Cumulative Vitals/Measurement Report received in July 2008 shows the following blood pressure readings and dates of readings (in parenthesis):  126/89, 109/75 (8/1/07); 126/84 (8/3/07); 104/74 (12/21/07); 136/92 (4/25/08) and 149/102 (5/5/08).

III  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of disability evaluations following an award of service connection, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West,  12 Vet. App. 119 (1999).  Here, the Board finds that the evaluation has remained the same for the entire period under consideration and staged ratings are not in order.

The Veteran's service-connected hypertension is assigned an initial noncompensable disability rating under  38 C.F.R. § 4.104, Diagnostic Code 7101.  For a minimum 10 percent rating diastolic blood pressure must be predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The Veteran's diastolic blood pressure readings in this case have all been under 100 with the exception of two readings; one in January 2007 of 145/110, and one in May 2008 of 149/102.  With respect to the latter elevated reading, the Veteran testified at a RO hearing in May 2008 that he did not take his blood pressure medication the night before this reading was taken.  As for systolic readings, these readings have all been under 160 without exception.  In this regard, the highest systolic reading of 154 is noted on VA outpatient records dated in March 2007 and April 2007.  As for blood pressure medication, the Veteran has been taking medication since the early 2000s and currently takes benazepril HCL, 40 mg, daily to control his  hypertension.  However, as noted above, he does not have a history of diastolic pressure predominantly 100 or more.  Thus, while the Board duly notes that the Veteran has had two diastolic readings over 100 (in January 2007 and May 2008), these two readings by themselves do not satisfy the criteria for diastolic readings requiring that the diastolic readings be predominantly over 100 (emphasis added).  Moreover, the Veteran does not contend otherwise.  Rather, he testified in May 2008 that his typical blood pressure reading was 139/98.  

Because the Veteran reported that he started medication while in service, the Board has reviewed the service treatment record.  However, at no time during service were the blood pressure readings at such a level to be predominantly 100 or more. 

For the foregoing reasons, the evidence does not support the criteria for a compensable rating for hypertension under Diagnostic Code 7101.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107.

Also, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected hypertension are fully contemplated by the applicable rating criteria.  The diagnostic code applicable to hypertension is considered above, and contains criteria relating to the Veteran's blood pressure readings.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for the Veteran's hypertension is not warranted.  38 C.F.R. § 3.321(b)(1). 

Finally, the Veteran testified in May 2008 that he at times feels tightness in his chest and is short of breath at work, but denied that his hypertension made him lose any time from work to date.  In short, there is no evidence of unemployability indicating an implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to a compensable evaluation for hypertension is denied.


REMAND

The Board finds that additional development is warranted prior to reviewing the claim for a compensable evaluation for allergic rhinitis status post septoplasty and turbinate reduction.  This is so in light of the pertinent criteria under 38 C.F.R. § 4.97, Diagnostic Code 6522, requiring a 10 percent rating for allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic rhinitis with polyps.  

In this case, a VA examiner in June 2008 reported that the Veteran had 60% nasal passage obstruction on the right compared to the left, but he did not go on to report what percent of nasal passage obstruction, if any, the Veteran had on the left.  Moreover, the examiner opined that the Veteran had paradoxical nasal obstruction despite a widely patent airway, consistent with a possible diagnosis of empty nose syndrome.  In light of this diagnosis, consideration should be given to whether the Veteran's disability picture more nearly approximates the criteria required for a compensable rating under Code 6522 regardless of the actual percentages of obstruction found.  38 C.F.R. § 4.7.  This is particularly so in light of the examiner' assessment that the Veteran had "continued suboptimally treated allergic rhinitis symptoms".  

With respect to VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that additional medical development by way of an addendum examination report or, alternatively, a new VA examination is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Also, the Veteran testified in May 2008 that he was last seen by VA about a month and a half earlier for chronic sinusitis and was told at that time that he was due for another surgery.  He said he believed that polyps were one of the reasons he needed another surgery (his records show that he underwent multiple surgeries for chronic rhinosinusitis and that his last surgery, in 2004, was endoscopic sinus surgery with polypectomy).  However, this treatment record that the Veteran has identified is not on file.  Accordingly, all outstanding VA treatment records should be obtained, to include the Veteran's visit in approximately March 2008 for chronic sinusitis.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.

Based on the foregoing, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records that pertain to the Veteran's respiratory condition, beginning in March 2008 to present.

2.  Obtain an addendum opinion by the June 2008 VA examiner who conducted the respiratory examination.  Ask the examiner to provide the percent of nasal passage obstruction on both the right and left sides.  In the event that the examiner does not find that the Veteran has greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, ask the examiner to opine as to whether the Veteran's allergic rhinitis symptoms, in light of his diagnosis of paradoxical nasal obstruction with possibly empty nose syndrome, is consistent with the criteria of greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  The examiner should provide a complete rationale for any opinions given.

If and only if the examiner above is not available, schedule the Veteran for a new VA examination and ask the examiner to address the above noted questions.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

3.  Thereafter, the Veteran's claims of entitlement to a compensable rating for allergic rhinitis should be readjudicated.  If such action does not favorably resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.   

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


